Appellant was indicted and convicted of the offense of robbery, and his punishment assessed at fifteen years confinement in the penitentiary.
The same questions are presented as to the sufficiency of the indictment as are presented in the case of Collin Robinson v. State, this day decided, the indictment being drawn in the same terms. For the reasons stated in that case, we hold that the court did not err in overruling the motion in arrest of judgment.
The confession of defendant introduced in evidence was properly admitted. It is true that in the face of the confession it is stated that after being duly informed that he was charged with the offense of theft with firearms, etc., when he made the confession, but the confession *Page 96 
and the evidence shows it was the identical offense for which this indictment was returned. That one might be charged with theft in the examining trial, when he made a confession, and the grand jury subsequently indicted him for robbery, would not render the confession inadmissible, when the evidence shows it is the same offense.
The evidence fully sustains the verdict, and the charge of the court is not complained of in any way we can review it, it being alleged only that "the court misdirected the jury as to the law in the charge given to the jury." The charge submitted the offense alleged in the indictment, and correctly stated the penalty.
The judgment is affirmed.
Affirmed.
[Rehearing denied June 28, 1912. — Reporter.]